Chadrick Lee Chappell v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-145-CR





CHADRICK LEE CHAPPELL	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 355TH DISTRICT COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On October 6, 2003, the trial court entered a judgment revoking Appellant Chadrick Lee Chappell’s community supervision and sentencing him to six years’ confinement in the Institutional Division of the Texas Department of Criminal Justice.  
Appellant did not file a motion for new trial.  Consequently, his notice of appeal was due November 5, 2003.
(footnote: 2)  His notice of appeal was not filed until March 27, 2006; thus it was untimely.
(footnote: 3)
	Because the notice of appeal was untimely and it appeared we lacked jurisdiction, we sent a letter to Appellant on April 28, 2006, requesting a response showing grounds for continuing the appeal.  Appellant did not respond.

A notice of appeal that complies with the requirements of rule 26 is essential to vest this court with jurisdiction.
(footnote: 4)  
The Texas Court of Criminal Appeals has expressly held that, without a timely filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction over an appeal.
(footnote: 5)  
Because Appellant’s notice of appeal was untimely filed, we dismiss this case for want of jurisdiction.
(footnote: 6)




PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  June 22, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a)(2).


3:Id
.


4:Id
.


5:See Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).


6:See 
Tex. R. App. P.
 26.2(a)(2), 43.2(f).